DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This Office Action is responsive to the amendment of 03/08/2021, filed after the final rejection was made. Since this application is in condition for allowance, the finality
of previous Office Action of 12/29/2020 is hereby withdrawn. Applicant's submission of 03/08/2021 has been entered.
3.	As directed by the amendment: claims 1, 4 and 8 have been amended, and claims 3 and 6-7 have been canceled previously. Thus, claims 1-2, 4-5 and 8-10 are currently pending in this application.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis W. Baxter on March 15, 2021.
The application has been amended as follows: 

In claim 1, line 1: “A piston pump, comprising:” has been replaced with --A piston pump comprising:--.
In claim 2, line 3: after “control”, “a cross section” has been replaced with --a cross-section--.
In claim 8, line 2: after “channel has”, “a channel cross section” has been replaced with --a channel cross-section--.
In claim 10, lines 2-3: after “relative to”, “a longitudinal axis” has been replaced with -- the longitudinal axis--.

Allowable Subject Matter
5.	Claims 1-2, 4-5 and 8-10 are allowed.
The following is an examiner's statement of reasons for allowance: with consideration of Applicant's arguments on pages 5-6 of Remarks filed on 1-2, 4-5 and 8-10, the prior art of record does not teach or fairly suggest the subject matter which was indicated as allowable previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L. P./
Examiner, Art Unit 3746